Per Curiam.
This is an appeal by plaintiff husband from a judgment and decree in a divorce action which, among other things, granted defendant wife custody of two children, awarded her support money, assigned her the equity in the homestead and its furnishings, and allowed her attorney’s fees.*
1 The husband was awarded custody of one child. The court reserved for future determination the question of alimony.
It is the contention of plaintiff that the decree denies him equal protection of the laws in violation of the Fourteenth Amendment for the following reasons: He is required to pay her for support of children in his wife’s custody and she is not required to pay him for the support of the child in his custody; the distribution of property acquired during coverture was not *527equal; the husband was required to pay the wife’s attorney’s fees as well as his own; and the court preserved the wife’s right to future alimony.
Plaintiff cites no authority for the proposition that the statutes authorizing the payment of alimony, support money, and attorney’s fees by the husband on behalf of the wife, or the unequal division of their property, are unconstitutional. We are aware of none. The judgment and decree are therefore affirmed.

 A prior appeal from an order finding plaintiff in contempt was dismissed in Noltimier v. Noltimier, 280 Minn. 28, 157 N. W. (2d) 530.